Motion to Dismiss.
The opinion of the Court was delivered by
Poohií, J.
Plaintiffs’ object, by means of tliis suit, is to obtain a judgment declaring tbe purchase of a plantation by the wife of DeMoss to be a nullity and a simulation, and that the jiurchase was really made for the husband, who is their judgment debtor in the sum of $1679.86. Hence they seek to execute their judgment on said plantation, which the record discloses is worth about $6000.
Appellee’s contention is that this Courtis without jurisdiction, for the reason that the amount of the judgment, which is the matter in dispute, is less in amount than the lower limit of our jurisdiction. They are in error; the real matter in dispute is the validity of tlie defendant wife’s title to property of the value of $6000. A judgment in their favor would strip the wife of her title to the property in question in toto; a judgment in her favor would confirm her title. Under *187no circumstances, could the validity- of plaintiffs’ judgment he affected by- the final determination of the issues presented by the pleadings in the present controversy.
Appellees can obtain no support of their theory from the two cases which they quote: Loeb & Bloom vs. Arent, 33 Ann. 1086; Zuberbier & Behan vs. Morse, recently decided, and not yet reported.
Both of those cases were instances of the revocatory action, in which the matter in dispute is the right of the seizing creditor to subject the property to the execution of his judgment, without necessarily effecting the status of the property- as to third parties.
As stated above, in the present case, which is practically the action in declaration of simulation, a judgment would determine the title to the property as to the whole world.
The motion in this case is governed by the considerations which prevailed in the case of the State ex rel. Bloss vs. Judges of Court of Appeals, 33 Ann. 1351.
The motion to dismiss is therefore denied.